Case 0:18-cv-62593-DPG Document 114 Entered on FLSD Docket 04/04/2019 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA


   FEDERAL TRADE COMMISSION,

                 Plaintiff,
                                                         Case No.: 18-cv-62593-DPG
         vs.

   SIMPLE HEALTH PLANS LLC, a Florida limited
   liability company, et al.,

                 Defendants.


                 PLAINTIFF’S OPPOSITION TO DEFENDANT’S
               MOTION TO ALLOW LIVE TESTIMONY OF EXPERT
         WITNESSES AND TO THE INTRODUCTION OF AUDIO RECORDINGS
         CONTAINING CONSUMERS’ PERSONAL AND SENSITIVE HEALTH
          INFORMATION AT THE PRELIMINARY INJUNCTION HEARING

         In its Order entered today, the Court denied Defendant Steven Dorfman’s motion to

  exclude the FTC’s declarations in support of the preliminary injunction and denied Dorfman’s

  motion to compel the FTC to make consumer declarants available for cross-examination.1 The

  Court also found that while live witness testimony is not generally required at the preliminary

  injunction hearing, some live witness testimony is warranted in this case based on the Court’s

  preliminary review of the record, but that “cumulative testimony and expert testimony about

  legal and equitable remedies may be excluded.” (D.E. 113). The Court also granted in part

  Dorfman’s motion to introduce audio recordings at the preliminary injunction hearing. For the

  reasons outlined below, the FTC respectfully requests that the Court deny Dorfman’s improper

  request to present the live testimony of the two witnesses Dorfman identifies as experts, Samuel



  1
    The FTC assumes, based on this ruling, that Dorfman will not follow through with his stated
  intention to issue unauthorized, facially invalid, and unenforceable subpoenas on consumers
  whose declarations were submitted in support of the FTC’s allegations. (D.E. 108 at 5).
                                                  1
Case 0:18-cv-62593-DPG Document 114 Entered on FLSD Docket 04/04/2019 Page 2 of 9



  L. Bray and Linda Gorman (D.E. 108) and deny the introduction of audio recordings to the

  extent such recordings would expose consumers’ personal and sensitive health information.

           Dorfman’s grossly deficient, eleventh-hour notice regarding his purported experts flouts

  both Federal Rule of Civil Procedure 26 as well as the unambiguous March 25th deadline set by

  the Court’s Preliminary Injunction Scheduling Order (“Scheduling Order”) (D.E. 76). Among

  other infirmities, Dorfman’s so-called experts apparently intend to dispense altogether with

  reports, a fundamental requirement of expert testimony. What little can be gleaned thus far

  regarding their qualifications and subjects of testimony demonstrates that Dorfman’s proposed

  experts would not offer relevant testimony that is properly the subject of an expert, assuming

  they even are experts.

      I.      Dorfman Failed to Timely or Properly Disclose His Purported Experts.2

           In its Scheduling Order, the Court required Dorfman to “file with the Court and serve on

  FTC’s counsel any answering pleadings, affidavits, motions, expert reports or declarations or

  legal memoranda no later than March 25, 2019.” (D.E. 76 at 1) (emphasis added). March 25

  passed without a single mention by Dorfman of any expert witness whose testimony he intended

  to present to the Court, let alone the submission of an expert report or declaration as required by

  the Scheduling Order. Instead, Dorfman delayed disclosing even the names of his purported

  experts until the filing of his Motion to Allow Live Witness Testimony on April 3, more than a

  week after the Court’s deadline. Even then, Dorfman revealed only the bare minimum about his

  purported experts, failing to meet the standards set out by Fed. R. Civ. P. 26 for the disclosure of



  2
    While defense counsel certifies that he conferred with the FTC “in good faith” before filing his
  motion to present live witnesses, his email to FTC counsel did not identify either of the expert
  witnesses he intended to seek leave to present. Dorfman’s strategic withholding of the
  information that he already was late in disclosing is another example of his gamesmanship and
  disregard for the Court’s procedures.
                                                   2
Case 0:18-cv-62593-DPG Document 114 Entered on FLSD Docket 04/04/2019 Page 3 of 9



  expert witnesses. For instance, Dorfman has provided no information about the witnesses’

  credentials or experience.3 He also has disclosed no information about what materials they

  reviewed or what methodologies they used to reach their opinions. In fact, Dorfman has failed to

  identify their opinions at all. No report has been submitted by either witness. It is therefore

  impossible for the Court or the FTC to determine whether these individuals are qualified to offer

  expert testimony of any kind, much less on topics relevant to this matter.

          “Courts routinely strike expert reports or exclude expert testimony which is not timely

  disclosed, even if the consequence is to preclude a party’s entire claim or defense.” Warren v.

  Delvista Towers Condo Ass’n, Inc., No. 13-23074-CIV, 2014 WL 3764126, at *1 (S.D. Fla. July

  30, 2014). Dorfman’s latest maneuver is a transparent attempt to circumvent both the

  Scheduling Order and Fed. R. Civ. P. 26 to ambush the FTC with last-minute “expert

  disclosures.” See Kendall Lakes Towers Condo. Ass’n, Inc. v. Pac. Ins. Co., No. 10-24310-CIV,

  2011 WL 6327198, at *3 (S.D. Fla. Dec. 20, 2011) (“the purpose of the rule governing expert

  witness disclosure requirements is to safeguard against surprise”) (internal citations omitted).

  Dorfman agreed to a scheduling order and failed to comply with it, thereby forfeiting his

  opportunity to present the purported experts at this hearing. He is not free to simply ignore the

  Court’s orders at will when it suits his litigation strategy.4



  3
    Despite assurances to the contrary first by email to FTC counsel on March 27 and again to the
  Court on April 3 (D.E. 108 at fn. 4), Dorfman has yet provide the FTC with the contact
  information of its proposed expert witnesses.
  4
    District courts have “unquestionable authority to control their own dockets,” including “broad
  discretion in deciding how to best manage the cases before them” by “set[ting] a filing deadline.”
  See Smith v. Psychiatric Sols., Inc., 750 F.3d 1253, 1262 (11th Cir. 2014). (internal quotations
  and citations omitted); see also United States v. Samaniego, 345 F.3d 1280, 1284 (11th Cir.
  2003) (quoting Goforth v. Owens, 766 F.2d 1533, 1535 (11th Cir. 1985) (“[D]istrict courts have
  discretion to decide if there is a pattern of delay or a deliberate refusal to comply with court
  orders or directions that justifies a sanction.”).


                                                     3
Case 0:18-cv-62593-DPG Document 114 Entered on FLSD Docket 04/04/2019 Page 4 of 9



            Dorfman’s brief, cryptic descriptions of each witness and the topics they intend to

  address falls embarrassingly short of the standards required for expert disclosure. See Reese v.

  Herbert, 527 F.3d 1253, 1265 (11th Cir. 2008) (“’Disclosure of expert testimony’ within the

  meaning of the federal rule contemplates not only the identification of the expert but also the

  provision of a written report containing a ‘complete statement of all opinions’ and ‘the basis

  and reasons therefor.’”) (quoting Fed. R. Civ. P. 26(a)(2)(B))(emphasis added).5 Dorfman has

  utterly failed to comply with these requirements and his “experts” should therefore not be

  permitted to testify.

      II.      Professor Samuel Bray’s Testimony Will Address a Purely Legal Question that
               the Court Has Already Decided

            On February 22, 2019, consistent with decades of Eleventh Circuit law that the Court is

  obligated to follow, the Court ruled that the FTC has the authority to seek equitable monetary

  relief in this action after extensive briefing and a hearing. (D.E. 83). See FTC v. Gem

  Merchandising Corp., 87 F.3d 466, 468-70 (11th Cir. 1996); accord FTC v. WV Universal

  Mgmt., LLC, 877 F.3d 1234, 1239 (11th Cir. 2017); FTC v. IAB Mktg. Assocs., LP, 746 F.3d

  1228, 1234 (11th Cir. 2014); FTC v. Washington Data Resources, Inc., 704 F.3d 1323, 1326

  (11th Cir. 2013).6




  5
    In stark contrast, the FTC disclosed its expert, Dr. Brian Miller, in its initial filings on October
  29, 2018 along with a detailed report laying out Dr. Miller’s credentials, his opinions, and the
  documents that he relied on in reaching those opinions. Similarly, on April 8, 2019, in
  compliance with the Scheduling Order, the FTC will submit a supplemental report from Dr.
  Miller on substantially the same topics addressed in his original report that will attach documents
  on which he relied in reaching these opinions.
  6
    Every other court of appeals to have considered the issue agrees. See FTC v. Commerce
  Planet, Inc., 815 F.3d 593, 598-99 (9th Cir. 2016); FTC v. Ross, 743 F.3d 886, 890-91 (4th Cir.
  2014); FTC v. Bronson Partners, LLC, 654 F.3d 359, 365 (2d Cir. 2011); FTC v. Magazine Sols.,
  432 F. App’x 155, 158 n.2 (3d Cir. 2011) (unpublished); FTC v. Direct Mktg. Concepts, Inc.,
  624 F.3d 1, 15 (1st Cir. 2010); FTC v. Freecom Commc’ns, 401 F.3d 1192, 1202 n.6 (10th Cir.
                                                     4
Case 0:18-cv-62593-DPG Document 114 Entered on FLSD Docket 04/04/2019 Page 5 of 9



         Dorfman apparently believes that the Court did not fully appreciate the “distinction

  between ‘legal’ and ‘equitable’ remedies” on February 22, 2019 when it ruled against him on this

  topic (D.E. 83), and has therefore offered to introduce testimony from law professor Samuel

  Bray to “help the Court understand the distinction.” Although Professor Bray may be qualified7

  to submit an amicus brief to the Court of Appeals or even to represent Dorfman himself if

  defense counsel would like to add another lawyer to his appellate or trial team, this is clearly not

  a proper subject for expert testimony. First, “the limits of the FTC’s remedies” (D.E. 108 at 5) is

  a purely legal question on which the Court does not need the aid of an expert to rule. “Generally,

  testimony that purports to offer legal opinions is properly excluded.” Dubiel v. Columbia Hosp.

  (Palm Beaches) Ltd. P'ship, No. 04-80283-CIV, 2005 WL 5955691, at *4 (S.D. Fla. Jan. 11,

  2005). Second, only an en banc panel of the Eleventh Circuit can overturn existing Eleventh

  Circuit precedent and change the scope of remedies that the FTC may obtain in this action.

  Testimony from a purported remedies expert therefore cannot be helpful to the Court on this

  point because the Court is bound by controlling precedent. This is simply not an open or

  relevant factual question at this stage of the proceedings. Indeed, it is a question of law that the

  Court decisively resolved in the FTC’s favor, that Dorfman has untimely appealed to the

  Eleventh Circuit, and over which he unsuccessfully claimed the Court no longer has jurisdiction.

  The Court should refuse to allow Professor Bray’s testimony.




  2005); FTC v. Amy Travel Serv., Inc., 875 F.2d 564, 571-72 (7th Cir. 1989); FTC v. Security
  Rare Coin & Bullion Corp., 931 F.2d 1312, 1314-14 (8th Cir. 1991).
  7
    Even this is an open question, given that Dorfman still has not provided any information
  regarding Professor Bray’s credentials and experience.
                                                    5
Case 0:18-cv-62593-DPG Document 114 Entered on FLSD Docket 04/04/2019 Page 6 of 9



     III.      Dr. Gorman’s Qualifications Are Unknown and Her Proffered Testimony Is
               Irrelevant.

            Dorfman holds Dr. Linda Gorman out as “an expert in the health insurance industry” but

  provides absolutely no support for this assertion and has made no effort to qualify her as such.

  Dorfman indicates that Gorman will offer testimony on two issues: the supposed benefits

  provided by the products sold by Defendants and the inability of Defendants’ victims to afford

  comprehensive health insurance plans. Even if Gorman were qualified generally as an expert on

  health insurance, these two issues are completely irrelevant to whether Defendants deceived

  consumers in the sale of their products. First, even the FTC acknowledges that Defendants’

  limited benefit plans may have had some small value, but the question is whether Defendants

  accurately described those benefits to consumers. There is no suggestion in Dorfman’s motion

  that Gorman has reviewed any relevant materials such as the FTC’s expert report, plan

  documents, sales scripts, sales call recordings, consumer declarations, or lead generation ads and

  websites that would enable her to offer an informed opinion as to the accuracy of Defendants’

  representations. Dorfman fails to describe any of the materials that Gorman considered in

  reaching her opinions, much less the nature of her opinions. Second, whether consumers can

  afford comprehensive health insurance is again wholly irrelevant to the question of whether

  Defendants misled them into believing they were purchasing such a product, or its equivalent.

  Moreover, Dorfman does not disclose on what basis Gorman has any knowledge of what these

  consumers could or could not afford. The notion that Dorfman thinks a consumer’s financial

  position bears on the issues in this case further displays his contempt for the consumers he

  defrauded – they were financially insecure and therefore should be grateful for even the meagre

  benefits his products might provide.




                                                   6
Case 0:18-cv-62593-DPG Document 114 Entered on FLSD Docket 04/04/2019 Page 7 of 9



      IV.      The Court Should Limit the Introduction of Audio Recordings to Protect
               Consumers’ Personal Identifying and Sensitive Health Information.

            The FTC will submit full transcripts of sales call recordings for 13 of its 17 consumer

  declarants (all that were located in the business records) with its supplemental briefing on April

  8, in accordance with the Court’s Scheduling Order.8 The FTC welcomes a full examination by

  the Court of those transcripts, which reveal stunningly misleading sales practices well beyond

  what is described in the consumers’ declarations and the FTC’s complaint. To the extent

  Dorfman intends to play hours of recorded telephone calls during the preliminary injunction

  hearing, the FTC objects on two grounds. First, it would reveal consumers’ personal identifying

  or sensitive health information without their express consent. Second, the playing of hours of

  recordings would be both a waste of the Court’s time as well as unnecessarily cumulative. A

  more efficient way for the Court to assess the value of these recordings would be for the Court to

  review transcripts, which the FTC will submit to the Court on April 8.

      V.       Conclusion

            For the reasons stated above, the FTC respectfully requests that the Court deny

  Dorfman’s Motion to Present the Live Witness Testimony of Professor Samuel Bray and Dr.

  Linda Gorman as purported expert witnesses and deny or limit the introduction of audio

  recordings that are cumulative and expose consumers’ personal and sensitive health information.

  Dated: April 4, 2019                    Respectfully submitted,

                                          ALDEN F. ABBOTT
                                          General Counsel

                                          /s/ James H. Davis
                                          ELIZABETH C. SCOTT, Special Bar No. A5501502
                                          escott@ftc.gov; (312) 960-5609
                                          JAMES H. DAVIS, Special Bar No. A5502004

  8
   These transcripts will redact sensitive consumer information. If the Court requests, the FTC
  can provide copies of the recorded calls on electronic media for in camera review.
                                                     7
Case 0:18-cv-62593-DPG Document 114 Entered on FLSD Docket 04/04/2019 Page 8 of 9



                               jdavis@ftc.gov; (312) 960-5611
                               JOANNIE WEI, Special Bar No. A5502492
                               jwei@ftc.gov; (312) 960- 5607

                               Federal Trade Commission
                               230 S. Dearborn Street, Suite 3030
                               Chicago, Illinois 60604
                               Telephone: (312) 960-5634
                               Attorneys for Plaintiff
                               FEDERAL TRADE COMMISSION




                                          8
Case 0:18-cv-62593-DPG Document 114 Entered on FLSD Docket 04/04/2019 Page 9 of 9




                                 CERTIFICATE OF SERVICE

  I HEREBY CERTIFY that a true and correct copy of the foregoing was served on this April 4,
  2019, by the Notice of Electronic Filing, and was electronically filed with the Court via the
  CM/ECF system, which generates a notice of filing to all counsel of record.



                                                    /s/ James H. Davis
                                                    JAMES H. DAVIS, Special Bar No. A5502004
